DETAILED ACTION
Applicant’s argument filed in reply on 2/10/2022 were received and fully considered. Claims 1- 20 were amended. Therefore, claims 1 - 20 are examined. Please see below for more detail.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-140118, filed on 7/26/2018.

Response to Arguments

Applicant’s arguments and amendments in the Amendment filed 2/10/2022 (herein “Amendment”) with respect to the objection to claim 8 has been fully considered and are persuasive.  The objection to claim 8 has been withdrawn. 
Applicant’s remarks and amendments in the Amendment with respect to the 35 USC 112(f) (claim interpretation) raised in the previous office action are acknowledged, and overcome the claims that were amended to replace “unit” with “processor”, however, in claim 
Applicant’s arguments and amendments in the Amendment with respect to the rejection(s) of claims 1 and 20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu (US20090292540A1).
For clarity of the record, the following additional response is made. In particular, Applicant’s amendments to the receiving of a display element, and specifically that the image data is now for display rather than being displayed by the display control unit, modifies the broadest reasonable interpretation, thus necessitating the new ground of rejection. The entirety of the limitation for the above is recited here for reference: “receive a display element to be added for display to a specific character in the image data for display”.
Applicant’s arguments and amendments with respect to the prior art rejections for claim 2 under 35 U.S.C. 103 over Faisman, and in view of Rutschman raised in the previous office action have been considered, and are persuasive to the extent that the amendment to claim 2 has now changed the broadest reasonable interpretation, thus necessitating a new ground of rejection in view of newly cited Nakayama (US6901166 B1).
Specifically, Applicant’s amendments to the “wherein the processor performs control to display the text converted from the specific character” rather than to display the specific character converted into text where in the original claim language it implies displaying the “specific character” while the amended language sought to display the text converted from the 
Please see prior art section below for more detail including updated citations and obviousness rationale.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: 
Claim 1: “…a communication interface that acquires voice data …”, in line 2.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “communication interface” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no structure that performs the function in the claim. Only recited reference to the said function are:
Applicant’s as filed specification Par. 0048 states: a communication interface (IF) 14 that transmits and receives data to and from an external device such as the terminal device 20 through the network 30,
Figure 2 of the drawing, depicts box (14) as the communication IF.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 10 – 14, 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Faisman (US20080177786A1), and in further view of Liu et al. (US20090292540A1)(hereinafter  “Liu”).

Faisman was applied in the previous Office Action
Regarding claim 1, and 20, Faisman teaches an apparatus and a non-transitory computer readable medium storing a program causing a computer to execute: (Faisman, Par. 0029:” one or more aspects of the present invention can be included in an article of manufacture [e.g., one or more computer program products] having, for instance, computer usable media. The media has embodied therein, for instance, computer readable program code means for providing and facilitating the capabilities of the present invention.”).
a communication interface that acquires voice data and image data, respectively; and (Faisman, Par. 0006:” … the method further comprising the steps of acquiring a multimedia data stream, segmenting the multimedia stream into a video data and an audio data stream).
a processor, configured to:  perform control to display the image data acquired by the communication interface in synchronization with the voice data; (Faisman, Par. 0006:” … wherein the playback times of the video and audio data streams are synchronized, associating playback time annotation indicators with the time synchronized video and audio data streams”).
set a playback period in which the specific character in the voice data is played back, as a display period of the display element in the image data. (Faisman, Par. 0025:” Yet further aspects of the present invention allow for the provision of feedback to a system user based upon the timing information that is associated with the edited pronunciation of transcription text, which in its turn can also be used to improve the annotation editing process. FIG. 2 shows a screenshot of an editable transcription stream that is synchronized with a media data stream screenshot shows a GUI 200, wherein the GUI 200 is used to display and edit time-aligned transcriptions. The left-side display 205, displays the text of a transcription. All of the textual character data of the transcription is associated with annotated timing information. The right-side display 210 is configured to playback a multimedia data file. The right-side display 210 further comprises multimedia controls, thus allowing for the control of the listening/viewing aspects of a multimedia data.”).
Faisman fails to explicitly disclose, however, Liu teaches receive a display element to be added for display to a specific character in the image data for display; (Liu, Par. 0027:” The speech recognition module 137 recognizes the spoken words and identifies those words within the displayed content [image]. In this example, the beginning words 635 "The brother and sister" are spoken. The device 400 recognizes the beginning words 635 and identifies them by highlighting those words on the display 602 as shown in FIG. 6D.”, and Par. 0029:” As can be seen in FIGS. 6G and 6H the designated instance of the word may be highlighted in any suitable manner, such as those described above with respect to FIG. 4, so that the selected instance of the word is easily identifiable. In this example, the designated instance of the word "sister" is highlighted by forming a box around the selected instance of the word.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Faisman in view of Liu to receive a display element to be added to a specific character in the image data for display, in order to improve how excerpts are made to content displayed in a device, as evidence by Liu (See Par. 0051).

edited pronunciation of transcription text, which in its turn can also be used to improve the annotation editing process. FIG. 2 shows a screenshot of an editable transcription stream that is synchronized with a media data stream file. The screenshot shows a GUI 200, wherein the GUI 200 is used to display and edit time-aligned transcriptions. The left-side display 205, displays the text of a transcription. All of the textual character data of the transcription is associated with annotated timing information. The right-side display 210 is configured to playback a multimedia data file. The right-side display 210 further comprises multimedia controls, thus allowing for the control of the listening/viewing aspects of a multimedia data.”).

Regarding claim 10, Faisman teaches the information processing apparatus according to claim 1, wherein the processor is further configured to recognize the voice data as voice and convert the voice into text. (Faisman, Par. 0020:” At 110, a transcription of the audio data stream file is created from the audio data stream; wherein the transcription can be configured as a standard transcription of the audio data stream, a translation of the audio data stream, a listing of annotations that are associated with the audio data stream, or a summarization of the audio data stream. The transcription can be created using any conventionally available ASR conversion tool.”).

Regarding claim 11, Faisman teaches the information processing apparatus according to claim 10, wherein the processor performs control to display the text converted from a character string. (Faisman, Par. 0025:” The left-side display 205, displays the text of a transcription. All of the textual character data of the transcription is associated with annotated timing information.”, and Par. 0020:” The transcription can be created using any conventionally available ASR conversion tool.”).

Regarding claim 12, Faisman teaches the information processing apparatus according to claim 11, wherein the processor is further configured to: correct the text converted from the character string. (Faisman, Par. 0016:” Currently, many situations occur when it is necessary to create, and synchronize a transcription of a multimedia file [i.e., files containing audio and video data components] with the original multimedia file [e.g., transcripts or translations of video files, media databases, captions of television programs, etc . . .]. ASR and automatic translation tools can be used to create initial draft transcriptions of a multimedia file. However, the transcription drafts that are generated by these tools more so than not will require the further editing of the transcription in order to provide the correct textual representation of the content that has been derived from the original multimedia file.”).

Regarding claim 13, Faisman teaches the information processing apparatus according to claim 10, wherein the processor performs control to display a list of the character strings converted into texts. (Faisman, Par. 0020:” At 110, a transcription of the audio data stream file listing of annotations that are associated with the audio data stream, or a summarization of the audio data stream. The transcription can be created using any conventionally available ASR conversion tool. The transcription comprises synchronization information that relates the textual elements of the transcription with the original multimedia data stream file from which the transcription was derived.”, and Par. 0025:” The left-side display 205, displays the text of a transcription. All of the textual character data of the transcription is associated with annotated timing information. The right-side display 210 is configured to playback a multimedia data file. The right-side display 210 further comprises multimedia controls, thus allowing for the control of the listening/viewing aspects of a multimedia data.”).

Regarding claim 14, Faisman teaches the information processing apparatus according to claim 10, wherein the processor performs control to display a list of the character strings converted into texts and a playback period of the voice data of each character string. (Faisman, Par. 0026:” The present application further allows for the editing of a transcript in conjunction with the simultaneous listing and viewing of a multimedia data stream file. The timing information that is embedded into the transcription allows for the navigation from the edited text of the transcription to a relational playback position of the media file, and from the playback position of the media file to the text of the transcription during the editing process. A system user has only to select a character, word, or phrase in the text, and the multimedia file will travel to the corresponding synchronized point within the multimedia playback. data playback position, and the text that is synchronized with the playback position of the multimedia file will accordingly be highlighted.”, and Par. 0020:” The transcription can be created using any conventionally available ASR conversion tool.”).

Regarding claim 19, Faisman teaches the information processing apparatus according to claim 10, wherein the processor performs control to display the voice data possibly corresponding to the specific character by converting the voice data into text. (Faisman, Par. 0016:” Currently, many situations occur when it is necessary to create, and synchronize a transcription of a multimedia file [i.e., files containing audio and video data components] with the original multimedia file [e.g., transcripts or translations of video files, media databases, captions of television programs, etc . . .]. ASR and automatic translation tools can be used to create initial draft transcriptions of a multimedia file.”, and Par. 0025:” The left-side display 205, displays the text of a transcription. All of the textual character data of the transcription is associated with annotated timing information.”).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Faisman and Liu, and in further view of Nakayama (US6901166 B1).

Regarding claim 2, Faisman and Liu fail to explicitly disclose, however, Nakayama teaches the information processing apparatus according to claim 1, wherein the processor is further configured to: perform image recognition on the specific character in the image data, convert the specific character into text, wherein the processor performs control to display the text converted from the specific character. (Nakayama, Col. 1, lines 36 – 45:” The image picture of a whole document sent from said scanner is developed and displayed on a CRT display of a personal computer by character recognition software. After designating by a mouse the region where characters are intended to be recognized [this region will be called "intended region" hereafter] on a character recognition software, the image picture data of the "intended region" are converted to text data [character code data] by using character recognition software and are displayed again on said CRT display.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Faisman, and Liu in view of Nakayama to perform image recognition on the specific character in the image data, and convert the specific character into text, wherein the processor performs control to display the text converted from the specific character, in order to confirm portion of characters to be taken on a document and recognize characters in the background of application, as evidence by Nakayama (See Col. 2, line 66 – Col. 3, line 1).
Regarding claim 9, Faisman teaches the information processing apparatus according to claim 2, wherein the specific character is a character string disposed in a preset area in image data indicated by the received display element. (Faisman, Par. 0025:” Yet further aspects of the present invention allow for the provision of feedback to a system user based upon the timing information that is associated with the edited pronunciation of transcription text, which in its turn can also be used to improve the annotation editing process. FIG. 2 shows a screenshot of an editable transcription stream that is synchronized with a media data stream file. The screenshot shows a GUI 200, wherein the GUI 200 is used to display and edit time-aligned transcriptions. The left-side display 205, displays the text of a transcription. All of the textual character data of the transcription is associated with annotated timing information. The right-side display 210 is configured to playback a multimedia data file. The right-side display 210 further comprises multimedia controls, thus allowing for the control of the listening/viewing aspects of a multimedia data.”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Faisman, Liu, and Nakayama and in further view of Seino (US20070058868A1).

Seino was applied in the previous Office Action.
Regarding claim 3, Faisman, Liu and Nakayama fail to explicitly disclose, however, Seino teaches the information processing apparatus according to claim 2, wherein the processor is further configured to: correct the text converted from the specific character. (Seino, claim 3:” a character recognition part that outputs text data resulting from character recognition that is performed by using the character image data; and a correction processing part that displays a window on which the text data outputted from said character recognition part and the image data are displayed so as to be visually comparable for confirmation or correction of the text data which is the character recognition result.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Faisman, Liu and Nakayama, in view of Seino to correct the text converted from the specific character, in order to efficiently .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Faisman, Liu, and Nakayama and in further view of Funakura (US20050027525A1).

Funakura was applied in the previous Office Action.
Regarding claim 4, Faisman, Liu and Nakayama fail to explicitly disclose, however, Funakura teaches the information processing apparatus according to claim 2, wherein the processor is further configured to: add candidates for a read representation that is possibly included in the voice data, as the specific character. (Funakura, Par. 0011:” Further, a specific word is converted into image data corresponding to the character data converted by the voice discriminator. An image represented by the image data is shown on the display.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Faisman, Liu and Nakayama in view of Funakura to add candidates for a read representation that is possibly included in the voice data, as the specific character, in order to improve the expression of the character information obtained by the voice recognition, as evidence by Funakura (See Par. 0014).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Faisman, Liu, Nakayama, and Seino and in further view of Funakura.

Regarding claim 5, Faisman, Liu, Nakayama and Seino fail to explicitly disclose, however, Funakura teaches the information processing apparatus according to claim 3, wherein the processor is further configured to: add candidates for a read representation that is possibly included in the voice data, as the specific character. (Funakura, Par. 0011:” Further, a specific word is converted into image data corresponding to the character data converted by the voice discriminator. An image represented by the image data is shown on the display.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Faisman, Liu, Nakayama and Seino in view of Funakura to add candidates for a read representation that is possibly included in the voice data, as the specific character, in order to improve the expression of the character information obtained by the voice recognition, as evidence by Funakura (See Par. 0014).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Faisman, Liu, Nakayama, and Funakura and in further view of Yamamichi (US20030206647A1).

Yamamichi was applied in the previous Office Action.
Regarding claim 6, Faisman, Liu, Nakayama and Funakura fail to explicitly disclose, however, Yamamichi teaches the information processing apparatus according to claim 4, wherein the processor is further configured to: suggest candidates for a read representation to be added. (Yamamichi, Par. 0013:” Tokkaihei 10-21234 proposes [suggest] a letter recognition apparatus and an image inputting/outputting system using said letter recognition apparatus sounds a warning signal to its operator when it encounters letters prone to misrecognition during its letter recognition process, requesting verification or correction of the letter detected during letter recognition.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Faisman, Liu, Nakayama and Funakura in view of Yamamichi to suggest candidates for a read representation to be added, in order to allow efficient image data filing, as well as efficient image data searching and reproduction, as evidence by Yamamichi (see Par. 0017).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Faisman, Liu, Nakayama, Seino, and Funakura and in further view of Yamamichi.

Regarding claim 7, Faisman, Liu, Nakayama, Seino and Funakura fail to explicitly disclose, however, Yamamichi teaches the information processing apparatus according to claim 5, wherein the processor is further configured to: suggest candidates for a read representation to be added. (Yamamichi, Par. 0013:” Tokkaihei 10-21234 proposes [suggest] a letter recognition apparatus and an image inputting/outputting system using said letter recognition apparatus which sounds a warning signal to its operator when it encounters letters prone to misrecognition during its letter recognition process, requesting verification or correction of the letter detected during letter recognition.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Faisman, Liu, .

Claims 15 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Faisman and Liu, and in further view of Na (US20140208209A1).

Na was applied in the previous Office Action.
Regarding claim 15, Faisman and Liu fail to explicitly disclose, however, Na teaches the information processing apparatus according to claim 10, wherein in a case where a plurality of the specific characters are included in the voice data, the processor performs control to display a character string corresponding to the specific characters as a candidate. (Na, Par. 0140:” Upon receiving an input [e.g., a voice input "1"] for selecting any one of the recommended candidate words, the controller 180 can insert and display that specific one of the plurality of candidate words at the particular position, as shown in FIG. 17c.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Faisman, and Liu in view of Na to perform control to display a character string corresponding to the specific characters as a candidate, in order for editing a voice recognition result in a more convenient way, as evidence by Na (See Par. 0007).

processor performs control to display an entire text of the voice data converted into text and display a character string corresponding to the specific character as a candidate by changing display from other character strings. (Faisman, Par. 0016:” Currently, many situations occur when it is necessary to create, and synchronize a transcription of a multimedia file [i.e., files containing audio and video data components] with the original multimedia file [e.g., transcripts or translations of video files, media databases, captions of television programs, etc . . .]. ASR and automatic translation tools can be used to create initial draft transcriptions of a multimedia file.”, and Par. 0025:” The left-side display 205, displays the text of a transcription. All of the textual character data of the transcription is associated with annotated timing information. The right-side display 210 is configured to playback a multimedia data file. The right-side display 210 further comprises multimedia controls, thus allowing for the control of the listening/viewing aspects of a multimedia data.”, and Par. 0025:” FIG. 2 shows a screenshot of an editable transcription stream that is synchronized with a media data stream file.”).

Regarding claim 17, Faisman teaches the information processing apparatus according to claim 15, wherein the processor performs control to display a candidate for a character string corresponding to the specific character together with contexts before and after the character string. (Faisman, Par. 0007:” The method further comprises the steps of associating the discrete playback time annotation indicators of the audio data stream words, or phrases that are reproduced within the audio data stream with respective corresponding textual words, or phrases that are comprised within the transcript, editing the transcript of the audio data stream, and outputting the transcript, the video data and audio data streams in a predetermined data format.”).  Note: since the audio data stream words or phrases, textual representation will be encompassed with the contexts before and after of the given stream.

Regarding claim 18, Faisman teaches the information processing apparatus according to claim 15, wherein the processor is further configured to: play back a candidate for a character string corresponding to the specific character together with contexts before and after the character string. (Faisman, Par. 0007:” The method further comprises the steps of associating the discrete playback time annotation indicators of the audio data stream words, or phrases that are reproduced within the audio data stream with respective corresponding textual representations of the words, or phrases that are comprised within the transcript, editing the transcript of the audio data stream, and outputting the transcript, the video data and audio data streams in a predetermined data format.”).  Note: since the audio data stream words or phrases, textual representation will be encompassed with the contexts before and after of the given stream.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kuwabara et al. (U.S. Patent Application : US20060092487A1) teaches Par. 0012:” a video content creating apparatus comprising a photograph data input means for inputting 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/             Examiner, Art Unit 2656                                                                                                                                                                                           

/MICHELLE M KOETH/             Primary Examiner, Art Unit 2656